DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/10/2021 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 1/4/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of PN 10,903,056 and PN 10,763,085 has/have been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claim(s) 1-20 is/are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claim(s) 1: the prior art fail to disclose a/an plasma source assembly requiring:
an RF feed connected to the RF hot electrode at a distance from the inner peripheral end of the RF hot electrode that is less than or equal to 25% of the length of the RF hot electrode, wherein a substrate moved along an arcuate path while facing the front face experiences a uniform plasma exposure across the substrate, in combination with other limitations of the claim.
With regards to claim(s) 14: the prior art fail to disclose a/an processing chamber requiring:
an RF feed connected to the RF hot electrode at a distance from the inner peripheral end of the RF hot electrode that is less or equal to 25% of the length of the RF hot electrode, wherein the front face of the housing of the plasma source assembly is positioned a distance from the top surface of the susceptor assembly in a range of 1 mm to 5 mm, and a substrate moved along an arcuate path while facing the front face experiences a uniform plasma exposure across the substrate, in combination with other limitations of the claim.
With regards to claim(s) 20: the prior art fail to disclose a/an method of processing a substrate requiring:
an RF feed connected to the RF hot electrode at a distance from the inner peripheral end of the RF hot electrode that is less or equal to 25% of the length of the RF hot electrode; and rotating the susceptor assembly to move the substrate on an arcuate path, the substrate experiencing a uniform plasma exposure across the substrate, in combination with other limitations of the claim.
With regards to dependent claim(s) 2-13, and 15-19; it/they are allowable in virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Response to Arguments
Applicant’s arguments, see page 10 of the remarks, filed 1/4/2022, with respect to the independent claims have been fully considered and are persuasive.  The rejections of the independent claims has been withdrawn. 
The affidavit under 37 CFR 1.132 filed 1/4/2022 is sufficient to overcome the rejection of claims 1, 14, and 20 under 35 USC 103 as being unpatentable over Uehara in view of Bera.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nogami US 20060260748 A1 – [0099].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENAN LUQUE whose telephone number is (571)270-1044.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/RENAN LUQUE/            Primary Examiner, Art Unit 2844